Citation Nr: 9902465	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  93-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder and a left leg disability manifested by numbness, 
pain and weakness.

2.  Entitlement to an increased rating for extensor digitorum 
longus tendinitis with metatarsalgia of the left foot, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1990 to January 
1991.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from decisions of June 1991 and August 1992 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In the decisions, the RO 
denied service connection for residuals of a left foot 
injury, a left ankle disability, a left knee disability, and 
left leg numbness, pain and weakness.  Subsequently, in a 
decision of December 1992, a hearing officer granted service 
connection for a left foot disorder.  In a decision of 
January 1993, the RO specified that the disorder for which 
service connection had been granted was extensor digitorum 
longus tendinitis with metatarsalgia of the left foot, and 
assigned a noncompensable rating for the disorder.  The 
veteran subsequently appealed that rating as well as the 
denial of service connection for the other disorders.  

The Board remanded the case for additional development of 
evidence in March 1995.  The case was subsequently 
transferred from the jurisdiction of the Indianapolis, 
Indiana, RO to the Phoenix, Arizona, RO.  In a decision of 
December 1995, the RO increased the rating for the extensor 
digitorum longus tendinitis with metatarsalgia from 
noncompensable to 10 percent.  Because the veteran has not 
indicated his satisfaction with that rating, the claim for an 
increased rating remains a viable issue on appeal.  

In a decision of July 1998, the RO granted service connection 
for sinus tarsi syndrome (claimed as a left ankle 
disability).  That issue is no longer on appeal as service 
connection has been granted, and the veteran has not 
submitted a notice of disagreement with the 10 percent rating 
which has been assigned for that disorder.  The case has now 
been returned to the Board for resolution of the remaining 
issues.  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking his current left knee disorder or left leg disability 
manifested by numbness, pain and weakness with service or 
with a service-connected disability.

2.  The extensor digitorum longus tendinitis with 
metatarsalgia of the left foot is productive of no more than 
moderate injury of the foot.


CONCLUSIONS OF LAW

1.  The claims for service connection for a left knee 
disorder and a left leg disability manifested by numbness, 
pain and weakness is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a disability rating higher than 10 
percent for extensor digitorum longus tendinitis with 
metatarsalgia of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5279, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that disorders of the left knee and leg 
developed secondary to his service-connected disabilities.  
The veterans representative urges that the case should be 
remanded for another disability evaluation examination as the 
previous examinations did not include an opinion as to 
whether the disorders of the left knee and leg are related to 
the veterans service-connected disabilities as had been 
requested by the Board in the March 1995 remand.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the veteran has previously established 
service connection for extensor digitorum longus tendinitis 
of the left foot with metatarsalgia, rated as 10 percent 
disabling; and sinus tarsi syndrome, also rated as 10 percent 
disabling.  

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded before VA has a duty to 
assist the claimant in the development of the claim.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  See 38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  In order for 
a claim for service connection to be well-grounded, there 
must be competent evidence of current disability, of 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the in-service injury or disease and the 
current disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Competent medical 
evidence is also required to satisfy the medical etiology or 
medical diagnosis issues in secondary service connection 
claims.   See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).  

The veterans service medical records do not include any 
objective findings of a chronic disorder affecting the left 
knee or left leg.  Although a service medical record dated in 
June 1990 shows that the veteran reported that he had pain in 
the left shin when marching, the record does not contain any 
abnormal finding pertaining to the shin.  The assessment was 
shin splints.  Similarly, although a service medical record 
dated in August 1990 shows that the veteran reported a 
complaint of having pain in the bend of his knee, examination 
revealed that the knee was essentially normal.  A diagnosis 
of soft tissue sprain was rendered, apparently based solely 
on the veterans complaints.  Subsequent service medical 
treatment records do not contain any additional references to 
the left knee or leg.  

There is also no evidence of a chronic disorder such as 
arthritis affecting the left knee or leg within one year 
after separation from service.  The earliest post service 
medical evidence of complaints pertaining to the left knee or 
leg is from a few years after service and does not include 
any medical opinion linking the complaints to service or to a 
service-connected disorder.  A VA medical treatment record 
dated in November 1994 shows that after the veteran reported 
complaints of left foot pain with pain radiating from the 
foot up to the hip, an assessment of possible RSDS (reflex 
sympathetic dystrophy) was made.  However, a VA examination 
report dated in June 1995 shows that the examiner said that a 
relationship between the left forefoot complaints and the 
other complaints involving the left lower extremity was not 
established.  More recent records, such as a VA treatment 
record dated in January 1997, indicate that the veterans leg 
pain may be due to a back disorder rather than secondary to a 
service-connected foot or ankle disorder.  

The Board has also considered testimony given by the veteran 
during hearings held in December 1992 and February 1997.  The 
veteran stated that he experienced numbness in the left leg 
and pain behind the left knee.  The veteran offered his own 
opinion that his current disabilities of the left leg and 
knee were related to service.  Lay persons such as the 
veteran, however, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (a veteran does not meet his burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions).

In summary, the veteran has not presented any competent 
evidence linking his current left knee disorder or left leg 
disability manifested by numbness, pain and weakness with 
service or with a service-connected disability.  Accordingly, 
the Board concludes that the claims for service connection 
for a left knee disorder and a left leg disability manifested 
by numbness, pain and weakness are not well-grounded.  

The Board has considered whether a remand is required to 
afford the veteran another examination.  However, absent a 
well-grounded claim, VA has no duty to assist in the first 
instance.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  In other words, since the veterans claim is not 
well grounded, a remand to afford the veteran a VA 
examination is not required.  

The Board has also considered whether a remand is warranted 
for compliance with its previous remand under Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Court or the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders and that it constitutes 
error on the part of the Board to fail to insure compliance).  
Specifically, the Board has considered whether a remand is 
required for evaluation by the examiner regarding whether the 
veteran has a left knee or left leg disorder which was 
secondary to a service-connected disability.  Since the 
veterans claims are not well grounded without a medical 
opinion demonstrating a link to a service-connected 
disability, the Boards previously requested development 
would not be warranted under current legal precedents.  Thus, 
the prior remand cannot now serve as a basis for further 
development under the Stegall imperatives regardless of any 
perceived deficiencies in the ROs diligent efforts to comply 
with the Boards instructions.  In other words, without a 
well-grounded claim, the duty to assist would never have been 
triggered and there would now be no occasion for the type of 
deficiencies contemplated in Stegall.  

The doctrine of reasonable doubt does not ease the veterans 
initial burden of submitting a well-grounded claim and is not 
for application in this appeal.  See U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Increased Rating for the Left Foot 

The veteran contends that the RO should have assigned a 
disability rating higher than 10 percent for his extensor 
digitorum longus tendinitis with metatarsalgia of the left 
foot.  The representative states that the case should be 
remanded because the VA disability evaluation examination was 
not adequate to properly adjudicate the claim for an 
increased rating.  The representative also requests that an 
extraschedular rating be assigned for the disorder.

In contrast to service connection claims, a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veterans service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  The examination reports contain all findings 
and medical assessments necessary for proper evaluation of 
the veterans claim.  He has also had personal hearings, and 
has stated that he does not desire another hearing.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individuals relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veterans case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veterans extensor digitorum longus 
tendinitis with metatarsalgia of the left foot under 
38 C.F.R. § 4.71a, Diagnostic Code 5279, which provides for a 
10 percent rating for unilateral or bilateral anterior 
metatarsalgia.  That diagnostic code does not provide for a 
rating higher than 10 percent.  

The Board finds that the veterans disability may also be 
rated as a foot injury under Diagnostic Code 5284.  Under 
that diagnostic code, a 10 percent rating is warranted for an 
injury which is moderate in degree.  A 20 percent rating is 
warranted for a moderately-severe injury.  A 30 percent 
rating is warranted for a severe injury.  A 40 percent rating 
may be assigned if there is actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).
 
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from a service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1998).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).  

The evidence pertaining to the veterans left foot disorder 
includes the report of an examination of the veterans feet 
conducted by the VA in March 1993.  The veteran gave a 
history of injuring his left foot in service and receiving 
conservative treatment.  He complained of having pain in the 
left foot on the dorsal aspect and also in the left heel.  He 
was not on any medication, and had not had any surgery.  On 
objective examination, the veteran had normal supination and 
pronation.  He could walk on his heels and toes.  The 
appearance of the left foot was normal, and showed no 
deformity such as hammertoes or a hallux valgus deformity.  
The arch was normal, as was function of the left foot.  The 
veteran had a normal gait.  The diagnosis was status post 
injury of the left foot by history.

The evidence also includes VA outpatient medical treatment 
records from podiatry and orthopedic clinics which show that 
the veteran has been seen on a recurring basis for complaints 
of left foot and ankle pain.  For example, a VA podiatry 
clinic record dated in November 1994 shows that the veteran 
was seen for metatarsalgia of the dorsum of the left foot.  
He said that the pain had increased since trauma in 1990.  He 
indicated that the pain radiated up the leg, and that his 
foot was always warm.  He said that upon ambulation there was 
a burning pain which became throbbing at night.  On 
examination, there was no edema.  There was pain on palpation 
of the left metatarsal heads.  There was also diminished 
muscle strength on dorsiflexion and plantar flexion.

The report of a VA examination of the veterans joints in 
June 1995 shows that the veteran complained of throbbing pain 
on the dorsum of the left foot, at the level of the first 
through fourth metatarsal phalangeal joints.  He also 
described a throbbing which extended from the heel up his leg 
to the popliteal region.  He said that his left foot 
sometimes seemed to get warmer.  He also said that the 
throbbing sometimes kept him awake at night.  He reported 
that Ibuprofen seemed to be helpful.  Barometric changes 
reportedly made the symptoms worse.  On examination, there 
was no tenderness on the plantar aspect of the forefoot.  
There was tenderness on the extensor longus at the distal and 
just proximal to the first metatarsal joint.  The pertinent 
impressions were (1) chronic left extensor hallucis longus 
tendinitis; and (2) evidence of metatarsalgia not found on 
this examination.

On VA examination of the veterans feet in January 1997, he 
gave a history of left foot and ankle pain  since hitting his 
left foot on a rock in the ocean in 1990.  He said that over 
the years the pain had risen from his foot to the ankle.  He 
also said that he was intolerant of prolonged walking and 
standing.  He reported that he was doing office work and 
going to school.  On examination, he was in no acute 
distress.  He had a normal gait without using an assist 
device.  He moved normally about the examination room, 
undressed, and mounted and dismounted the examining table.  
He had no difficulty hopping on either foot, doing the 
heel/toe walk, or squatting and rising.  There was no 
hypesthesia of the foot.  It had normal warmth and color, and 
pulses were normal.  There was a full range of motion of the 
left ankle, but there was pain on motion of the ankle 
anteriorly.  He said that his physicians had told him that he 
had arthritis in the ankle.  The impression was DJD, left 
ankle related to injury in 1990.

The veteran testified at a hearing held in February 1997 that 
he had a sharp throbbing pain in his ankle when he walked.  
He said that he had gone to the VA for treatment and had been 
given medications, but he said that they did not do anything 
to help. 

The report of an orthopedic examination conducted by the VA 
in January 1998 shows that the veteran gave a history of 
having left foot discomfort since June 1990.  He said that he 
subsequently developed pain in the sinus tarsi region.  He 
said that he still had occasional pain in the original area, 
but that it was perhaps five percent of his discomfort with 
95 percent of it being in other areas.  On examination, the 
veteran ambulated with slight limp in the left, and tended to 
walk on the lateral border of his left foot.  He was able to 
walk on his heels and toes.  Longitudinal arches were normal.  
The varus and valgus of the heels were within normal limits. 
There was very slight tenderness about the dorsum of the left 
hallux.  Sensory examination to pinwheel was normal in the 
left foot.  There was moderate tenderness in the sinus tarsi 
region of the left foot and ankle.  The range of motion of 
the left ankle was normal.  No definite callosities were 
noted.  There was slight tenderness of the extensor tendons 
of the left foot.  In commenting on the findings, the 
examiner stated that there was no metatarsalgia of the left 
foot.  There was an old essentially healed straining 
contusion of the left large toe.  There was also pain in the 
left sinus tarsi which was possibly secondary to the gait 
alteration secondary to the old injury of the left large toe.  
The examiner stated that functional impairment with respect 
to the factors noted above was minimal.  He further stated 
that it should be noted that the veteran used no braces or 
any ambulatory aids.  

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected extensor 
digitorum longus tendinitis with metatarsalgia of the left 
foot most closely approximate the criteria for the currently 
assigned 10 percent disability rating under Diagnostic Code 
5279.  A rating higher than 10 percent is not warranted under 
the alternative diagnostic code 5284 because moderately-
severe impairment due to the veterans service-connected left 
foot disability has not been demonstrated.  On the contrary, 
the functional impairment has been described on recent VA 
examination as being only minimal in degree.  

The Board further finds that the 10 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability, flare-ups, 
incoordination, and pain on movements.  Examinations have not 
shown metatarsalgia and the veteran has had normal range of 
motion.  The Board notes that the pain described by the 
veteran in his 1997 hearing and during his 1998 examination 
was located primarily in the sinus tarsi region (ankle area) 
rather than in the foot.  Therefore, that pain may not be 
considered when assigning the rating for the left foot 
disorder as the pain has already been considered when 
assigning the separate compensable rating for the veterans 
sinus tarsi syndrome.  Accordingly, the Board concludes that 
a disability rating higher than 10 percent is not warranted 
under the rating schedule.

Further, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1)(1998).  There has been no showing 
that the veterans service-connected left foot disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  He has not 
been hospitalized for the disorder and there has been no 
objective evidence submitted that the veteran is unemployable 
due to this disability or that he has lost substantial 
periods of time from work.  Under these circumstances, the 
Board finds that the veteran has not demonstrated frequent 
periods of hospitalization or marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Service connection for a left knee disorder and a left leg 
disability manifested by numbness, pain and weakness is 
denied.

An increased rating for extensor digitorum longus tendinitis 
with metatarsalgia of the left foot, currently rated as 10 
percent disabling, is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
